Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 18 in the reply filed on 5/17/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2018/0192234 (Mohamed et al.).
As to claims 1, 5 and 18, Mohamed teaches an application server (M2M server, paragraph 122) configured to provide a service to a multipath enabled mobile entity (multi-RAT UE, see paragraph 122) connected to the application server with a first bearer of a first access network of a first mobile communications network, wherein the application server is external to the mobile communications network (see figures 7-11), the application server comprising a memory and at least one processing unit (see paragraph 305), the memory containing instructions executable by said at least one processing unit, wherein the application server is operative to: 
receive an indication that the mobile entity has an option to use another bearer not belonging to the first mobile communications network for accessing the application server (M2M server queries core network for UE context information that includes the RATs that are currently available to it, see paragraph 121); and 
transmit a request message towards a policy control entity of the first mobile communications network requesting the policy control entity to disconnect the first bearer (M2M server tells UE to look for a new service so that it may handover from an LTE to WLAN, said process would be performed through a PCEF [~policy control entity], see paragraph 122 and figure 10).
As to claims 2 and 6, Mohamed further teaches the application server further being operative to transmit the request to an entity configured to expose capabilities of interfaces provided by the first mobile communications network (UE handover would be performed through messaging with the SCEF [~entity configured to expose capabilities of interfaces provided by the first mobile communications network] as well, see figures 6 and 10)
As to claims 3 and 6, Mohamed further teaches the application server further being configured, for receiving the indication, to receive the information from the mobile entity that the mobile entity can access the service provided by the application server using the other bearer in a non-cellular access network (WLAN=non-cellular access, see paragraphs 121 and 122).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0192234 (Mohamed et al.) in view of US 2018/0176710 (Jang et al.).
As to claim 4, what is lacking from Mohamed is wherein the request message comprises a quality of Service parameter indicating to disconnect the first bearer.
In analogous art, Jang teaches a handover request message comprising quality parameters used by the mobile entity to use when deciding whether to handover (see Jang, paragraph 463).
It would have been obvious to apply this teaching into Mohamed so as to ensure that optimal service is given to the user of the mobile entity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641